By the Court, Hilton, J.
This action was commenced by a non-resident plaintiff, by long summons, and without giving the security required by the “ Act relative to the district courts,” passed in April, 1857. At the trial, upon these facts appearing, the defendant asked that the action be dismissed, (see Act, sec. 45), *422which the justice refused. We held this to be error, and therefore reversed the judgment. The respondent now asks" for leave to go to the Court of Appeals, that he i*nay have our decision upon this question reviewed.
We have already permitted a case involving this precise point to be taken to that court, and as the question is mainly one of practice in justices’ courts under the provisions of the act referred to, not involving the merits of an action, and in that point ot view cannot be said to affect any substantial right of a party, we do not feel disposed to multiply cases on the subject in the Court of Appeals.
For this reason the application is refused.
Motion denied.